Citation Nr: 9918291	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection (for compensation purposes) 
for a cervical spine disability as secondary to a service-
connected disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in 1996, of the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO).  In June 1998, this matter was remanded 
to the RO for additional development.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  In May 1969, service connection for complete paralysis of 
the left peroneal nerve with complete left foot drop and loss 
of use of the left foot was established and in July 1996, 
service connection for post traumatic stress disorder was 
granted.  

3.  The veteran's cervical spine disability was not caused or 
aggravated by the service-connected complete paralysis of the 
left peroneal nerve with complete left foot drop and loss of 
use of the left foot or the service-connected post traumatic 
stress disorder.       


CONCLUSION OF LAW

For compensation purposes, the veteran's cervical spine 
disability is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran has presented a claim which is not inherently 
implausible.  This matter was remanded to the RO in June 1998 
for additional development and the Board is satisfied that 
all facts have been properly developed.  The RO obtained the 
pertinent hospitalizations records as directed in the remand.  
No further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Factual Background

Service connection for residuals of a gunshot wound of both 
lower extremities with arterial insufficiency of the left leg 
and left foot and palsy of the common peroneal nerve of the 
left was established in February 1969.  A 100 percent 
disability evaluation was assigned effective February 1, 
1969.  

In May 1969, the service-connected residuals of the gunshot 
wound of the lower extremities were characterized as complete 
paralysis of the left peroneal nerve with complete left foot 
drop and loss of the left foot which was assigned a 40 
percent evaluation from August 1, 1969; healed fracture of 
the fibula and tibia of the left with damage to Muscle Group 
XI, severe, which was assigned a 30 percent evaluation from 
August 1, 1969; residuals of a gunshot wound to the Muscle 
Group XIV with entry and exit scars on the right which was 
assigned a 30 percent evaluation from August 1, 1969; and 
arterial insufficiency dorsalis pedis and posterior tibial to 
the left foot with healed scars of the left big toe and 
posterior left heel due to ulceration which was assigned a 20 
percent evaluation effective August 1, 1969.  The new 
combined rating was 80 percent and special monthly 
compensation for loss of use of the left foot was awarded.  

A June 1996 VA psychiatric examination report reflects a 
diagnosis of post traumatic stress disorder and alcohol 
dependence. 

Emergency room records from the O. Health Sciences 
University, dated in June 1996, indicate that the veteran was 
brought in by ambulance to the emergency department for 
evaluation after falling down approximately one flight of 
carpeted steps in the veteran's home that night on June 26, 
1996.  The fall occurred at about 10 p.m.  It was noted that 
it was unclear exactly how the veteran fell and it was 
unknown if he had a loss of consciousness.  The 
hospitalization records indicate that the veteran had no 
recall of events; his spouse stated that she heard him hit 
the ground.  It was also noted that the veteran had been 
drinking "too much" by his own account.  The 
hospitalization records state that the veteran normally 
walked independently and he had a past history of alcohol 
abuse.  

Examination revealed that the veteran was awake and alert 
with an odor of alcohol on his breath.  He spoke in full 
sentences with slightly slurred speech.  There was midline 
cervical spine tenderness from C4 to C7.  It was noted that 
the veteran's blood alcohol level was elevated and he was 
allowed to "sober" for a couple of hours in order to get a 
better, more accurate examination.  At 7 am, the veteran 
still appeared intoxicated.  Neurological examination 
revealed that the veteran had a spinal cord contusion with 
resolving symptoms.  A computed tomography (CT) scan revealed 
degenerative changes; there was no evidence of intracranial 
hematoma, acute fracture, or dislocation of the cervical 
spine from the skull base down to the mid C6.  X-ray 
examination revealed a fusion, probably congenital, of C2-C3 
vertebral bodies; diffuse osteophytosis; and degenerative 
disc disease.  There was no evidence of an acute fracture or 
dislocation. 

In July 1996, service connection was established for post 
traumatic stress disorder and a 70 percent evaluation was 
assigned effective May 1, 1996.

A July 1996 VA joints examination report reveals that the 
veteran reported that he injured his neck in June 1996 when 
he fell on stairs.  The veteran stated, in essence, that the 
fall might be partly related to the weakness and deformity of 
his left foot.  He did not have the brace on his left foot 
and he had been drinking at the time of the fall.  He had 
chronic neck pain since the fall.  The veteran reported that 
his left leg had some occasional collapsing, mostly relating 
to the foot, and his left foot tended to trip frequently.  He 
stated that his last injury due to tripping and falling down 
occurred about three months prior to the June injury.  
Examination revealed that the veteran limped with the left 
foot.  He was not able to stand on the left heel.  Toe 
walking was okay, bilaterally.  There was limitation of 
motion of the left ankle with pain.  There was mild 
generalized tenderness of the left ankle and mild swelling.  
The veteran had left leg pain, numbness, and weakness since 
the military.  He also had left ankle pain, weakness, and 
easy spraining since the military.  There was pain in the 
left heel and forefoot and the left foot felt weak.  

The assessment was history of an injury to the neck after a 
fall in June 1996 with some joint subluxation and a small 
evulsion fracture and a diagnosis of a central cord syndrome; 
left ankle pain and loss of motion which was diagnosed as 
chronic synovitis and joint contraction secondary to disuse 
and weakness from a peripheral nerve injury; and left foot 
with a history of foot drop secondary to severe peripheral 
nerve injury from a gunshot wound at the knee area.  The 
continuing severe weakness of the left foot mainly involved 
dorsiflexion of the ankle and extension of the toes and was 
diagnosed as severe peripheral nerve loss from sequelae of 
the gunshot wound at the left knee area.  There was 
continuing pain of the left foot.  

The examiner indicated that he was asked to comment on the 
neck problem relating to the foot.  The examiner stated that 
the veteran has had difficulty with left lower extremity 
collapsing at times.  He has also tended to trip because of 
the foot drop.  He has worn a brace at times but he tended to 
avoid using the brace lately.  As he walked, his foot hung 
down and made it easy to trip.  The examiner stated that from 
an orthopedic view, it was reasonable that this veteran would 
have problems with tripping and falling.  The examiner 
further indicated that he did not have any way of verifying 
that the June injury resulted from tripping, but that such a 
problem would be possible with his foot drop difficulty.  The 
examiner also indicated that perhaps, ethanol was a factor.  

An August 1996 VA neurological examination report reveals 
that the veteran had persistent and chronic foot drop on the 
left for which he was supposed to wear a brace.  The veteran 
reported that in June 1996, while intoxicated with alcohol, 
he fell down a flight of stairs in his home.  The veteran 
stated that he tripped on his left foot.  He was not wearing 
his brace at the time.  He has had persistent bilateral upper 
and lower extremity weakness since the injury.  The veteran 
complained of numbness of both hands and feet, neck pain, and 
shoulder pain.  

Examination revealed that the veteran walked with a steppage 
gait on the left.  The impression was mild subacute cervical 
myelopathy related to the fall and neck fracture.  The 
examiner concluded that it was as likely as not that the 
veteran's fall was related to alcohol intoxication rather 
than the veteran's chronic service-connected disability. 

VA treatment records, dated in October 1996, reflect 
treatment of left trapezius pain.  The diagnosis was status 
post cervical spine fracture with left trapezius pain 
secondary to muscle strain.  

At a hearing before the RO in April 1997, the veteran stated 
that he fell because he had been drinking and because of the 
foot drop.  Hearing Transcript, hereinafter Tr., 1.  He 
indicated that drinking was a symptom of his post traumatic 
stress disorder.  Tr. 1.  He drank on a daily basis.  Tr. 2.  
The veteran stated that he had been getting ready for bed and 
he was going to call downstairs to his girlfriend and when he 
walked to the stairs, he tripped at the top of the stairs.  
Tr. 3.  He stated that he has had falls when he was not 
drinking.  Tr. 4.   

At a hearing before the Board in April 1998, the veteran 
stated that right before the fall, he was preparing for bed 
in the evening and he was going to go downstairs to talk to 
his fiancée, and right before he got to the stairs, he 
tripped with his left foot and fell forward all the way down 
the stairs.  Hearing Transcript, hereinafter Tr., 3.  He 
indicated that he was drunk but he did not fall because he 
was drunk.  Tr. 3.  The veteran stated that on level 
surfaces, when he tripped, he was able to catch himself.  Tr. 
3.  He was not wearing his brace at the time of the fall.  
Tr. 4.  The veteran stated that he drank daily and he was 
trying to quit.  Tr. 4.  He indicated that his left foot 
dangled and he could not raise it up, so when he walked; he 
tripped a lot.  Tr. 10.  

A September 1998 VA psychiatric examination report reflects, 
in pertinent part, a diagnosis of alcohol abuse.  The veteran 
reported that for the past two years, he drank a one-half of 
a fifth of spirits a day.  Prior to two years ago, he drank a 
six to twelve pack of beer daily.  The examiner noted that 
the veteran had a significant problem with alcohol and 
recommended that the veteran enter an alcohol and drug 
treatment program.  

Analysis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran does not claim and the record does not show that 
his cervical spine disability was present in service or is 
otherwise related to his period of active duty.  The veteran 
asserts, in essence, that he incurred a cervical spine 
disability due to a fall caused by his service-connected 
complete paralysis of the left peroneal nerve with complete 
left foot drop.  The medical evidence of record shows that 
the veteran sustained a spinal cord contusion after falling 
down a flight of stairs in June 1996.  An August 1996 VA 
neurological examination reflects a diagnosis of mild 
subacute cervical myelopathy related to the fall and neck 
fracture.  

However, after review of the evidence of record, the Board 
finds that the preponderance of the medical evidence of 
record shows that the veteran's cervical spine is not due to, 
the result of, or aggravated by his service-connected 
complete paralysis of the left peroneal nerve with complete 
left foot drop.  The Board finds that the probative and more 
credible evidence of record establishes that the veteran's 
cervical spine disability is the result of a fall and the 
fall was caused by the veteran's intoxication, not his 
service-connected left foot disability.   

The evidence of record, which is contemporaneous to the June 
26, 1996 fall, reveals that the veteran fell down 
approximately one flight of carpeted steps in the veteran's 
home on June 26, 1996.  The fall occurred at about 10 p.m.  
The hospitalization records indicate that it was unclear 
exactly how the veteran fell and it was unknown if he had a 
loss of consciousness.  It was indicated that the veteran had 
no recall of events and his spouse stated that she heard him 
hit the ground.  It was noted that the veteran had been 
drinking "too much" by his own account.  It was also noted 
that the veteran normally walked independently and he had a 
past history of alcohol abuse.  Examination revealed that the 
veteran was awake and alert with an odor of alcohol on his 
breath.  He spoke in full sentences with slightly slurred 
speech.  It was noted that the veteran's blood alcohol level 
was elevated and he was allowed to sober for a couple of 
hours in order to get a better, more accurate examination.  
At 7 a.m., the veteran still appeared intoxicated.  The 
hospitalization records do not indicate that the veteran 
tripped and fell due to the service-connected left foot 
disability.   

The Board finds that the more contemporaneous evidence of 
record, the hospitalization records which were created on 
June 26 and 27, 1996, shows that the veteran injured his 
cervical spine after falling down a flight of stairs and that 
his service-connected disabilities were not implicated as a 
cause of the fall.  There is no support in the 
contemporaneous records for the veteran's claim that his 
service-connected lower extremity disability caused him to 
trip.  The health care providers were able to observe the 
veteran's intoxicated state and noted that he still appeared 
intoxicated 9 hours after the incident.  The Board finds that 
contemporaneous medical records are highly probative, but do 
not support the veteran's claim that his service-connected 
residuals of shell fragment wounds caused his fall.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The examination and treatment records, which are associated 
with the claims folder, reveal that the veteran has a 
diagnosis of alcohol dependence and a history of alcohol 
abuse.  The August 1996 VA neurological examination report 
indicates that the examiner concluded that it was as likely 
as not that the veteran's fall was related to alcohol 
intoxication rather than the veteran's service-connected 
disability.  The Board finds this evidence highly probative 
since it is the only medical opinion of record that offers an 
opinion regarding the etiology of the cervical spine trauma.  
There is no competent evidence to rebut this opinion.  
Consequently, the Board finds that the direct and 
overwhelming cause of the cervical spine injury was a fall 
which was caused by the veteran's intoxication, not his 
service-connected left foot disability.    

Essentially, the veteran contends that he fell down a flight 
of stairs on June 26, 1996 and injured his cervical spine 
because his service-connected complete paralysis of the left 
peroneal nerve with complete left foot drop caused him to 
trip.  

The Board finds that the veteran's statements and testimony 
regarding the cervical spine injury have limited probative 
value.  The Board points out that the hospitalization records 
dated in June 1996, which were made the same day as the fall, 
indicate that the veteran had no recall of the events 
surrounding the fall and it was unclear exactly how the 
veteran fell.  Significantly, the hospital records suggest 
that the veteran was intoxicated at the time of the fall, and 
that the veteran was so intoxicated at the time of admission, 
that he was given two hours to "sober" so that a more 
accurate physical examination could be performed.  The Board 
finds that it is reasonable to conclude that the veteran's 
recall of events that occurred while he was extremely 
intoxicated to be inaccurate and not credible.  His testimony 
that his service-connected residuals of shell fragment wounds 
caused him to trip and fall was made long after the incident 
and while seeking compensation; it is much less probative 
than the contemporaneous clinical records.  Overall, the 
veteran's statements have very little probative value. 

The Board stresses that it is not disputing that the 
veteran's service-connected complete paralysis of the left 
peroneal nerve with complete left foot drop causes impairment 
and that he has a loss of use of his left foot.  The Board 
acknowledges that the veteran is assigned a 40 percent 
evaluation for the service-connected left foot disability.  
However, the Board does find that the evidence of record does 
not establish that the service-connected left foot disability 
caused the veteran to fall down a flight of stairs and injure 
his cervical spine on the evening in question.   

The veteran also argues, in the alternative, that the June 
1996 fall was caused by intoxication and that the 
intoxication is a symptom of his service-connected post 
traumatic stress disorder.  The evidence of record 
establishes that service-connection is in effect for post 
traumatic stress disorder.  However, service connection for 
alcoholism as secondary to post traumatic stress disorder is 
not established.  Furthermore, the medical evidence of record 
does not relate the veteran's alcoholism to his service-
connected post traumatic stress disorder and the evidence 
does not establish that the alcoholism is a symptom of post 
traumatic stress disorder.    

The Board also points out that the Court of Appeals for 
Veteran Claims (formerly the Court of Veterans Appeals) 
(Court) held in Barela v. West, 11 Vet. App. 280 (1998), that 
38 U.S.C.A. § 1110, by its terms, prohibits the payment of 
"compensation" for disability due to alcohol and drug abuse.  
See Barela v. West, 11 Vet. App. 280 (1998).  Thus, for 
claims filed after October 31, 1990, the VA is prohibited 
from paying compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  See Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101- 508, § 8052, 104 
Stat. 1388, 1388-351; VAOPGCPREC 2-97; VAOPGCPREC 2-98.  

The payment of compensation is prohibited whether the claim 
is based on direct service connection or, under 38 C.F.R. § 
3.310(a), on secondary service connection of a disability 
proximately due to or a result of a service-connected 
condition.  Further, compensation is prohibited regardless of 
whether compensation is claimed on the basis that a service-
connected disease or injury caused the disability or on the 
basis that a service-connected disease or injury aggravated 
the disability.  Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101- 508, § 8052, 104 Stat. 1388, 1388-351; 
VAOPGCPREC 2-97.  Furthermore, claims for increased rating 
filed after October 31, 1990 are subject to the aforesaid 
amendments.  VAOPGCPREC 
2-98.  Thus, the payment of compensation for alcohol abuse or 
disability resulting from alcohol abuse as secondary to 
service-connected post traumatic stress disorder is 
prohibited.  

In conclusion, the Board finds that the preponderance of the 
evidence shows that the veteran incurred a cervical spine 
disability after falling down a flight of stairs and the fall 
was caused by the veteran's intoxicated state, and not due 
to, the result of, or aggravated by his service-connected 
complete paralysis of the left peroneal nerve with complete 
left foot drop.  There is no evidence which shows that the 
veteran's alcohol dependence is a symptom of or was caused by 
the service-connected post traumatic stress disorder.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a cervical spine 
disability as secondary to his service-connected disability, 
and the veteran's claim is denied.  38 U.S.C.A. § 5107;  
38 C.F.R. § 3.310.   


ORDER

Entitlement to service connection (for compensation purposes) 
for a cervical spine disability as secondary to service-
connected disability is denied.  



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

